DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/22 has been entered. Claims 1-3 and 5-7 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0051487 (Uber hereinafter) in view of US 5450743 (Buote hereinafter) and further in view of US 6006953 (Newson hereinafter).
Regarding claim 1, Uber teaches a double action diffusion pump that discloses an input port (Figure 8A-C, Inlet ports 208/210); an outlet port (Outlet ports 212/214); a piston and a cylinder (Piston 204 and cylinder 202); wherein the piston is configured to move bi-directionally inside the cylinder to cause fluid to be pumped from the input port and through the output port (Inherent function of a dual acting piston pump as shown by Uber in Figures 8A-C); a rod coupled to the piston (Figures 8A-C, shaft 224); the rod having a first portion extending away from the piston in a first direction (End closest to 226 in Figure 8C) and a second portion extending away from the piston in a second direction that is opposite the first direction (End closest to 226’ in Figure 8C); multiple seals, which are configured to seal the piston against the cylinder (¶ 38 and 73), the multiple seals comprising a first O-ring disposed about the piston (¶ 38 details a piston seal within grooves on the piston), a second O-ring displaced about the first portion of the rod, and a third O-ring disposed about the second portion of the rod (¶ 73 details the seals on the corresponding ends of 224/224’ which match to 226/226’). 
Uber is silent with respect to a balloon damper for smoothing an output flow profile of a fluid pumped through the output port.
However, Buote teaches a method and apparatus for smoothing the output of a pump that discloses a balloon damper for smoothing an output flow profile of a fluid pumped through the output port (Balloon damper 19/21 per Column 5 Line 10-12, Column 7 Lines 32-36, and Figure 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the output of Uber’s pump with the balloon damper of Buote to smooth the pumping fluid’s flow per Buote Column 7 Lines 32-36. 
Uber, per Buote, is silent with respect to the O-rings being silicone.
However, Newson teaches a reciprocating piston pump that discloses the use of silicone O-Rings (Column 2 Lines 28-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of O-rings in Uber with the silicone O-rings of the Newson to allow for the sealing O-rings to be flexible while preventing fluid from leaking past the O-rings. 
Regarding claim 2, Uber’s modified teachings are described above in claim 1 where the combination of Uber, Buote, and Newson would further disclose that at least one of the silicone O-rings is fixed relative to the piston and is configured to slide against the cylinder (Uber ¶ 38 details the seal embedded on the piston and this seal would be a silicone O-ring per Newson). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0051487 (Uber) in view of US 5450743 (Buote) in view of US 6006953 (Newson) and further in view of US 2009/0227893 (Coonahan hereinafter).
Regarding claim 3, Uber teaches a double action diffusion pump that discloses an input port (Figure 8A-C, Inlet ports 208/210); an outlet port (Outlet ports 212/214); a piston and a cylinder (Piston 204 and cylinder 202); wherein the piston is configured to move bi-directionally inside the cylinder to cause fluid to be pumped from the input port and through the output port (Inherent function of a dual acting piston pump as shown by Uber in Figures 8A-C); a rod coupled to the piston (Figures 8A-C, shaft 224); the rod having a first portion extending away from the piston in a first direction (End closest to 226 in Figure 8C) and a second portion extending away from the piston in a second direction that is opposite the first direction (End closest to 226’ in Figure 8C); multiple seals, which are configured to seal the piston against the cylinder (¶ 38 and 73), the multiple seals comprising a first O-ring disposed about the piston (¶ 38 details a piston seal within grooves on the piston), a second O-ring displaced about the first portion of the rod, and a third O-ring disposed about the second portion of the rod (¶ 73 details the seals on the corresponding ends of 224/224’ which match to 226/226’).
Uber is silent with respect to a balloon damper for smoothing an output flow profile of a fluid pumped through the output port.
However, Buote teaches a method and apparatus for smoothing the output of a pump that discloses a balloon damper for smoothing an output flow profile of a fluid pumped through the output port (Balloon damper 19/21 per Column 5 Line 10-12, Column 7 Lines 32-36, and Figure 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the output of Uber’s pump with the balloon damper of Buote to smooth the pumping fluid’s flow per Buote Column 7 Lines 32-36. 
Uber, per Buote, is silent with respect to the O-rings being silicone.
However, Newson teaches a reciprocating piston pump that discloses the use of silicone O-Rings (Column 2 Lines 28-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of O-rings in Uber with the silicone O-rings of the Newson to allow for the sealing O-rings to be flexible while preventing fluid from leaking past the O-rings.
Furthermore, the teachings of Uber show each component as separate as separate that would need to be individually pre-assembled before being placed into the unit as a whole. Any of these individual assemblies would suffice for teaching partially assembling the pump and then subsequently completing the assembly as required by the claim language. Therefore, the Examiner takes Official Notice that such method steps would be implicit. 
Uber, per Buote and Newson, is silent with respect to the pump being disposable. However, Coonahan teaches a dual action reciprocating pump (¶ 82, Piston 46, Cylinder 40 with Figures 5D-H) that discloses the ability to be disposable (¶ 38 and ¶ 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dual action pump of Uber with the ability to be disposable as taught in Coonahan to minimize any cross contamination caused by reusing pumping components. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0051487 (Uber) in view of US 5450743 (Buote) in view of US 6006953 (Newson) in view of US 2009/0227893 (Coonahan and further in view of US 2007/0073233 (Thor hereinafter).
Regarding claim 5, Uber’s modified teachings are described above in claim 3 where Coonahan details that the pumping mechanism is designed to be sterile (¶ 38 and 40) but are silent with respect to the fully assembled pump part being in a sterile package.
However, Thor teaches the use of sterile and disposable medical components that the are within a sterile package (¶ 25-28 and 124). The resultant combination would be such that the pump of Uber, per Coonahan’s modifications, would be sealed within a sterile package until required to be opened and used. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Uber with the sterile packaging of Thor to minimize/eliminate the pump from being contaminated before being used. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0051487 (Uber in view of US 5450743 (Buote) in view of US 6006953 (Newson) and further in view of US 3654964 (Mercier hereinafter).
Regarding claim 6, Uber’s modified teachings are described above in claim 1 but are silent with respect to the balloon damper being in a crescent cylindrical shape. In should be noted that Buote teaches an inflatable balloon damper that would take the shape of the cavity the damper is being placed into.
However, Mercier teaches a pulsation damper in a pressure vessel that discloses a cylindrical damper with a crescent shape (Figure 1 shows the damper 13 with the cylindrical cross section and under the broadest reasonable interpretation is cylindrical). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify he shape of the balloon damper in Uber/Buote with a cylindrical crescent shape to allow for the damper to maximize its size and shape with respect to the cavity it is placed to ensure the fluid is properly treated during operation.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0051487 (Uber) in view of US 5450743 (Buote) in view of US 6006953 (Newson) in view of US 2009/0227893 (Coonahan and further in view of US 3654964 (Mercier).
Regarding claim 7, Uber’s modified teachings are described above in claim 3 but are silent with respect to the balloon damper being in a crescent cylindrical shape. In should be noted that Buote teaches an inflatable balloon damper that would take the shape of the cavity the damper is being placed into.
However, Mercier teaches a pulsation damper in a pressure vessel that discloses a cylindrical damper with a crescent shape (Figure 1 shows the damper 13 with the cylindrical cross section and under the broadest reasonable interpretation is cylindrical). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the balloon damper in Uber/Buote with a cylindrical crescent shape to allow for the damper to maximize its size and shape with respect to the cavity it is placed to ensure the fluid is properly treated during operation.

Response to Arguments
Applicant’s arguments, filed 06/21/2022 and 07/20/2022, with respect to the rejection(s) of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new Buote reference (US 5450743). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746